DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 19 recites “when authorization is received via the tactile sensor….execute a payment…from an account associated with a user of the platform…” There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites “…resolve, via an artificial intelligence (AI) component of the platform
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claim 20 is also rejected as it depends on claim 19.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, 14, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2022/0067698A1 (“Griffin”)) in view of Cardinal et al. (US 9,665,818B1 (“Cardinal”)). 
Regarding claims 1 and 10, 
with respect to claim 1, Griffin teaches a platform for secure and efficient bill capture, analysis, and execution (Griffin: Fig. 1, 'wireless payment system 100'; Abstract), said platform comprising a [wireless communication device] that comprises: (Griffin: Fig. 8 'devices 800'; ¶92)
a microprocessor;  (Griffin: Fig. 8, 'Processor 804'; ¶92)
a camera; (Griffin: Fig. 8, 'Camera 836'; ¶92)
a power source for the microprocessor and the camera; (Griffin: Fig. 8; ¶137)
a wireless communication element configured to provide wireless communication between the smart card and a payment gateway; (Griffin: Fig. 8, 'Communication Subsystem 830'; ¶92) and
a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor, are configured to: (Griffin: Fig. 8, 'Memory 812'; ¶¶92, 191)
capture, via the camera, an image of a bill, said bill comprising a plurality of text fields; (Griffin: Fig. 4 (b); ¶114)
process the text fields of the image via a text processing module; (Griffin: ¶¶14, 102-103, 105, 141 (e.g. “a text processing module (“OCR system 950”)”), 158)
determine, based at least in part on the processing of the text fields, a balance amount and a payment recipient associated with the bill; and (Griffin: Fig. 4(c); ¶¶105, 115 (e.g. “balance amount (“total to pay”)”, “payment recipient (“YoYo Tokyo Sushi”)”, 160)
execute a payment (Griffin: Fig. 4(c) ‘Pay Bill’; ¶115), over the payment gateway and for the balance amount, from an account associated with a user of the platform to an account associated with the payment recipient. (Griffin: Fig. 4(c); ¶115 (e.g. “…balance amount (“total to pay”)”), payment recipient (e.g. Fig. 4(c), ‘YoYo Tokyo Sushi’); ¶160)
Griffin does not explicitly disclose the device as a smart card. However, 
Cardinal discloses: 
a smart card that comprises: (Cardinal: Fig. 1A, 'Smart Card 100'; 11:12-16, 12:3-6)
a microprocessor; (Cardinal: Fig. 1A, 'Software Chip 109'; 5:22-29, 11:12-16,  12:38-47)
a camera;  (Cardinal: Fig. 11, 'camera 1109'; 3:47-62, 17:15-18)
a power source for the microprocessor and the camera; (Cardinal: Fig. 1A, 'Solar Panel Layer 103', 'Battery Layer 105'; 6:48-53, 7:4-8, 11:12-16,, 12:25-37)
a wireless communication element configured to provide wireless communication between the smart card and a payment gateway; and (Cardinal: Fig. 1A, 'Communication Circuit 111'; 5:14-21, 5:59-6:16,  6:36-47, 11:12-16, 12:51-57)
a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor (Cardinal: 5:36-44, 6:36-47, 11:12-16,  12:38-47 0)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Griffin to substitute the smart card of Cardinal for the wireless communication device of Griffin, because doing so only involves simple substation of one known device for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
With respect to claim 10, the platform of claim 1 performs the method of claim 10. As such, the limitations of claim 10 are rejected based on the same rational as claim 1 set forth above.
Regarding claims 5 and 14, Griffin in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 5 being dependent of claim 1, claim 14 being dependent of claim 10. Furthermore,
with respect to claim 5, Griffin teaches 
further comprising a display screen and a tactile sensor, wherein the platform is further configured to: (Griffin: Fig. 8, 'Touchscreen 838', 'input devices 842'; ¶134)
display payment information on the display screen, said payment information comprising the balance amount and/or the payment recipient; and (Griffin: Fig. 4(c); ¶¶14, 160, 162)
execute the payment when authorization is received via the tactile sensor. (Griffin: Fig. 4(c), 'Pay Bill', Fig. 4(d); ¶¶14, 115, 163-164)
With respect to claim 14, Griffin teaches:
displaying payment information on a display screen embedded in the [wireless communication device], said payment information comprising the balance amount and/or the payment recipient; and (Griffin: Fig. 4(c); ¶¶14, 160, 162)
execute the payment when authorization is received via a tactile sensor embedded in the [wireless communication device]. (Griffin: Fig. 4(c), 'Pay Bill', Fig. 4(d); ¶¶14, 115, 163-164)
However, Griffin does not teach the smart card. Cardinal teaches a display screen embedded in the smart card (Cardinal: Fig. 4; 5:53-58, 11:12-16, 12:3-14, 13:15-22, 16:35-40) and a tactile sensor embedded in the smart card (Cardinal: Fig. 1B, 'pressure sensitive bottom 107'; 5:53-58, 11:12-16, 12:3-14, 13:15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Griffin and Cardinal to substitute the smart card of Cardinal for the wireless communication device of Griffin, because doing so only involves simple substation of one known device for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claims 6 and 15, Griffin in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 6 being dependent of claim 5, claim 15 being dependent of claim 14. Furthermore,
with respect to claim 6, Cardinal teaches 
further comprising a touchscreen that comprises the display screen and the tactile sensor. (Cardinal: 5:30-31, 11:12-16, 12:3-14, 16:46-53)
With respect to claim 15, Cardinal teaches
wherein the smart card comprises a touchscreen that comprises the display screen and the tactile sensor. (Cardinal: 5:30-31, 11:12-16, 12:3-14, 16:46-53)
Regarding claims 8 and 17, Griffin in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 8 being dependent of claim 1, claim 17 being dependent of claim 10. Furthermore,
Cardinal teaches 
wherein the smart card comprises a housing made from metal and/or plastic, and the housing has dimensions confirming to the ISO/IEC 7810 ID-1 standard being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters.  (Cardinal: Fig. 14B; 3:11-20, 14:45-51, 18:20-25)
Regarding claims 9 and 18, Griffin in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 9 being dependent of claim 1, claim 18 being dependent of claim 10. Furthermore,
Cardinal teaches 
the wireless communication element is a nano wireless network interface card ("NIC"); (Cardinal: 5:14-21)
the power source is rechargeable via solar energy, inductive charging, and/or a charging port; and (Cardinal: Fig. 1, 'Solar Panel Layer 103', Fig. 5 'Solar Panels 501'; 6:48-53, 7:4-8, 12:25-37)
the microprocessor, the power source, the wireless communication element, and the memory are embedded in the smart card.  (Cardinal: FIg. 1A, 'Smart Card 100'; 11:12-16, 12:3-6)
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Cardinal as applied to claims 1 and 10 further in further view of Kuznetsov V. (US 8538806B2 (“Kuznetsov”)).
Regarding claims 2 and 11, Griffin in view of Cardinal teaches the platform of claim 1 and  the method of claim 10, as claim 2 being dependent of claim 1 and claim 11 being dependent of claim 10. Furthermore, 
with respect to claim 2, Griffin teaches:
wherein, when the payment recipient is not internally detectable from the text fields, determining the payment recipient comprises leveraging information derived from the processing of the text fields (Griffin: Fig. 4(c); 'YoYo Tokyo Sushi';  ¶¶98, 102-103, 115), and said leveraging comprises searching the internet, via…the platform, for a payment recipient associated with the information. (Griffin: Fig. 4(c); 'YoYo Tokyo Sushi';  ¶¶98, 102-103, 115)
Griffin in view of Cardinal does not explicitly teach an artificial intelligence (AI) component. However Kuznestsov teaches:
… searching the internet, via an artificial intelligence (AI) component of the platform, for a payment recipient associated with the information.  (Kuznestsov: Fig. 6, 'AI component 602'); 1:59-2:9, 6:15-27, 10:20-45,12:56-65, 15:11-21, 16:31-43)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffin in view of Cardinal to include the support of using an artificial intelligence component for searching a payment recipient account for the bill, as disclosed in Kuznestsov, to facilitate its filtering of the search results (Kuznestsov: 10:29-31).
With respect to claim 11, the platform of claim 2 performs the method of claim 11. As such, the limitations of claim 11 are rejected based on the same rational as claim 2 set forth above.
Furthermore, the claimed limitation " … the payment recipient is not internally detectable from the text fields…" do not move to distinguish over prior art as the limitation does not affect the recited platform in claim 1 structurally or functionally, nor does the limitation affect the positively claimed steps in claim 10 in a manipulative sense.
Regarding claims 3 and 12, Griffin in view of Cardinal and Kuznestsov teaches the platform of claim 2 and the method of claim 11. Furthermore,
Griffin teaches 
wherein the information comprises a company logo. (Griffin: Fig. 4(c); 'YoYo Tokyo Sushi';  ¶115)
Regarding claims 4 and 13, Griffin in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 4 being dependent of claim 1, claim 13 being dependent of claim 10. Furthermore,
Griffin teaches 
resolving…a payment routing path for the payment recipient. (Griffin: ¶11 (by disclosing determining a merchant account associated with the merchant ID, generating, by the server, a request for user input confirming payment of the bill)
Griffin in view of Cardinal does not explicitly teach an artificial intelligence (AI) component, however Kuznestsov teaches an artificial intelligence (AI) component for resolving payment routing for the payment recipient.  (Kuznestsov: 9:35-51,  10:20-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffin in view of Cardinal to include the support of using an artificial intelligence component for resolving a payment routing path for the payment recipient, as disclosed in Kuznestsov, to facilitate its filtering of the search results (Kuznestsov: 10:29-31).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Cardinal as applied to claims 1 and 10 further in further view of Hendrick et al (US 2017/0289127A1 (“Hendrick”)).
Regarding claims 7 and 16, Griffin in view of Cardinal teaches the platform of claim 1 and the method of claim 10 as claim 7 being dependent of claim 5, claim 16 being dependent of claim 14. Furthermore,
Griffin teaches 
wherein the authorization comprises entry of [confirmation]. (Griffin: Fig. 4(c) ‘Pay Bill’; ¶¶115, 164-166)
However, Griffin in view of Cardinal does not explicitly teach the entry of a personal identification number for the authorization.
Hendrick teaches:
wherein the authorization comprises entry of a personal identification number (PIN). (Hendrick: Fig. 1, item 6/7; ¶4 (by disclosing PIN number activation/authorization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffin in view of Cardinal to include the support of entry of PIN for the authorization, as disclosed in Hendrick, to mitigate fraud with payment cards (Hendrick: ¶14).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2022/0067698A1 (“Griffin”)) in view of Cardinal et al. (US 9,665,818B1 (“Cardinal”)) in further view of Kuznetsov V. (US 8538806B2 (“Kuznetsov”)).
Regarding claim 19, Griffin teaches a [wireless communication device] for secure and efficient bill capture, analysis, and execution, said [wireless communication device] comprising: (Griffin: Fig. 1, Fig. 8 'devices 800'; ¶92)
a microprocessor embedded in the [wireless communication device];  (Griffin: Fig. 8, 'Processor 804'; ¶92)
a camera embedded in the [wireless communication device]; (Griffin: Fig. 8, 'Camera 836'; ¶92)
a display screen embedded in the [wireless communication device]; (Griffin: Fig. 8, 'Touchscreen 838', 'input devices 842'; ¶134)
a tactile sensor embedded in the [wireless communication device]; (Griffin: Fig. 8, 'Touchscreen 838', 'input devices 842'; ¶134)
a power source embedded in the [wireless communication device] for the microprocessor, the camera, the display screen, and the tactile sensor, and the power source is rechargeable via solar energy, inductive charging, and/or a charging port; (Griffin: Fig. 8; ¶137)
a wireless communication element embedded in the [wireless communication device] configured to provide wireless communication between the smart card and a payment gateway, (Griffin: Fig. 8, 'Communication Subsystem 830'; ¶92)…
a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor, are configured to: (Griffin: Fig. 8, 'Memory 812'; ¶¶92, 191)
capture, via the camera, an image of a bill, said bill comprising a plurality of text fields; (Griffin: Fig. 4 (b); ¶114)
process the text fields of the image via a text processing module; (Griffin: ¶¶14, 102-103, 105, 141 (e.g. “a text processing module (“OCR system 950”)”), 158)
determine, based at least in part on the processing of the text fields, a balance amount and a payment recipient associated with the bill; and (Griffin: Fig. 4(c); ¶¶105, 115 (e.g. “balance amount (“total to pay”)”, “payment recipient (“YoYo Tokyo Sushi”)”, 160), wherein, when the payment recipient is not internally detectable from the text fields, determining the payment recipient comprises leveraging information derived from the processing of the text fields (Griffin: Fig. 4(c); 'YoYo Tokyo Sushi';  ¶¶98, 102-103, 115), and said leveraging comprises searching the internet…for a payment recipient associated with the information. (Griffin: Fig. 4(c); 'YoYo Tokyo Sushi';  ¶¶98, 102-103, 115)
display payment information on the display screen, said payment information comprising the balance amount and/or the payment recipient; and (Griffin: Fig. 4(c); ¶¶14, 160, 162)
when authorization is received via the tactile sensor, execute the payment, over the payment gateway and for the balance amoung, from an account associated with a user of the platform to an account associated with the payment recipient. (Griffin: Fig. 4(c), 'Pay Bill', Fig. 4(d); ¶¶14, 115, 163-164)
Griffin does not explicitly disclose the device as a smart card. However, 
Cardinal discloses a smart card that comprises: (Cardinal: Fig. 1A, 'Smart Card 100'; 11:12-16, 12:3-6)
a housing made from metal and/or plastic, and the housing has dimensions that conform to the ISO/IEC 7810 ID-I standard, said dimensions being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters; (Cardinal: Fig. 14B; 3:11-20, 14:45-51, 18:20-25)
a microprocessor embedded in the housing; (Cardinal: Fig. 1A, 'Software Chip 109'; 5:22-29, 11:12-16,  12:38-47)
a camera embedded in the housing;  (Cardinal: Fig. 11, 'camera 1109'; 3:47-62, 17:15-18)
a display embedded in the housing; (Cardinal: Fig. 4; 5:53-58, 11:12-16, 12:3-14, 13:15-22, 16:35-40)
a tactile sensor embedded in the housing; (Cardinal: Fig. 1B, 'pressure sensitive button 107'; 5:53-58, 11:12-16, 12:3-14, 13:15-22,)
a power source embedded in the housing for the microprocessor, the camera, the display screen, and the tactile sensor, and the power source is rechargeable via solar energy, inductive charging, and/or charging port; (Cardinal: Fig. 1, 'Solar Panel Layer 103', Fig. 5 'Solar Panels 501'; 6:48-53, 7:4-8, 12:25-37)
a wireless communication element embedded in the housing configured to provide wireless communication between the smart card and a payment gateway; and said wireless communication element is a nano wireless network interface card (“NIC”); (Cardinal: Fig. 1A, 'Communication Circuit 111'; 5:14-21, 5:59-6:16,  6:36-47, 11:12-16, 12:51-57) 
a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor (Cardinal: 5:36-44, 6:36-47, 11:12-16,  12:38-47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Griffin to substitute the smart card of Cardinal for the wireless communication device of Griffin, because doing so only involves simple substation of one known device for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Griffin in view of Cardinal does not explicitly teach using an artificial intelligence component for searching a payment recipient. However, Kuznestsov teaches searching the internet, via an artificial intelligence (AI) component for a payment recipient associated with the information.  (Kuznestsov: Fig. 6, 'AI component 602'); 1:59-2:9, 6:15-27, 10:20-45,12:56-65, 15:11-21, 16:31-43)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffin in view of Cardinal to include the support of using an artificial intelligence component for searching a payment recipient account for the bill, as disclosed in Kuznestsov, to facilitate its filtering of the search results (Kuznestsov: 10:29-31).
Furthermore, the claimed limitation " when the payment recipient is not internally detectable from the text fields…" do not move to distinguish over prior art as the limitation does not affect the recited platform in claim 19 structurally or functionally.
Regarding claim 20, Griffin in view of Cardinal and Kuznestsov teaches the smart card of claim 19. Furthermore,
Griffin teaches 
resolving…a payment routing path for the payment recipient. (Griffin: ¶11 (by disclosing determining a merchant account associated with the merchant ID, generating, by the server, a request for user input confirming payment of the bill))
Griffin in view of Cardinal does not explicitly teach an artificial intelligence (AI) component, however Kuznestsov teaches an artificial intelligence (AI) component for resolving payment routing for the payment recipient. (Kuznestsov: 9:35-51,  10:20-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffin in view of Cardinal and Kuznestsov to include the support of using an artificial intelligence component for resolving a payment routing path for the payment recipient, as disclosed in Kuznestsov, to facilitate its filtering of the search results (Kuznestsov: 10:29-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LAW et al. (US 2019/0286805A1) teaches secure tamper resistant smart card.
Harkes et al. (WO 2013039395A1) teaches active matrix display smart card. 
Signarsson (US 2015/0032612A1) teaches mobile debit note payment method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685